DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Korcz et al (US 9,337,635; hereinafter Korcz).
	Regarding claim 1, Korcz discloses an apparatus (see figure 1) comprising: a housing (12) comprising a surface (14) with a cable pass-through hole (22 or 20); a plate (10) mounted against a surface (14) of the housing (12), wherein the plate (10) comprises a base (40) which is affixed to the housing surface (14, see figures 5 and 6); and a protruding portion (24) which extends vertically from the base (40, see figures 7-10), and wherein the protruding portion (24) comprises a support element (28) which protrudes in a horizontal direction with respect to the base (40) so a cable (76) may rest against the protruding portion (24) while being passed through the cable pass-through hole (column 5 lines 51-53).
	Regarding claim 2, Korcz discloses the apparatus (see figure 1), wherein the plate (10) is mounted contiguous to the cable pass-through hole (22, 20; see figure 4).
.
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Korcz et al (US 9,337,635; hereinafter Korcz) in view of Gretz (US 7,586,039)
	Regarding claim 3, Korcz discloses the claimed invention except for the plate and the housing being made of the different materials. Gretz teaches an apparatus (see figure 1) comprising an electrical housing (20) and a plate (24) mounted on the housing (see  
	Regarding claim 5, Korcz discloses the apparatus (see figure 1), the base (40) is metal (column 2 lines 57-60); but lacks the housing being made of plastic. Gretz teaches an apparatus (see figure 1) comprising an electrical housing (20) and a plate (24) mounted on the housing (see figure 1); wherein the plate (24; column 4 lines 30-31) is made of metal and the housing (20; column 5 lines 63-65) is made of plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Korcz’s housing of a plastic material as taught by Gretz to save on manufacturing cost.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kwong et al (US 7,456,357), Radin et al (US 7,019,210), Cooper et al (US 9,065,264), Dinh (US 8,309,849), Atchley (US 8,704,089), Gretz (US 8,158,882 and US 9,027,208) disclose a securing mechanism. 

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 12, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848